Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.248 Filed 12/16/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ADAM MICHAEL KIRCHEN, #596365,

                   Petitioner,


                                                   CASE NO. 2:19-CV-10552
v.                                                 HON. ARTHUR J. TARNOW

THOMAS O. WINN,

               Respondent.
_________________________________/

 ORDER APPOINTING COUNSEL AND SETTING CONFERENCE CALL

I.    Introduction

      This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Adam Michael Kirchen (“Petitioner”) was convicted of two counts of

larceny of a building pursuant to a plea in the Eaton County Circuit Court in 2015.

He was sentenced, as a fourth habitual offender, to 3 years 10 months to 15 years

imprisonment on those convictions, to be served consecutively to a 5 to 20-year

sentence for an unarmed robbery conviction in another county for which he was

determined to be on bond at the time of the larcenies. In his pleadings, Petitioner
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.249 Filed 12/16/20 Page 2 of 8




challenges the validity of his consecutive sentencing. For the reasons set forth, the

Court shall appoint counsel and set a conference call.

II.   Facts and Procedural History

      Petitioner’s convictions arise from his theft of German military artifacts

from a museum in Charlotte, Michigan in 2015. On October 16, 2015, Petitioner

pleaded guilty to two counts of larceny in a building.         At that hearing, the

prosecutor read the information, which charged Petitioner with committing two

counts of larceny of a building by stealing German military artifacts from a

museum “on or about May 1, 2015 through June 9, 2015,” as well as charging him

with being a fourth habitual offender. The court asked Petitioner if he understood

the charges, and he replied in the affirmative. The court also asked Petitioner how

he wished to plead to the charges and he replied, “guilty.” See 10/16/15 Plea Hrg.,

pp. 6-7, ECF No. 8-2, PageID.76-77. The court then asked Petitioner why he

believed he was guilty and what happened between the dates of May 1 and June 9,

2015. Petitioner replied: “During the middle of May I went into the museum and

took artifacts ... for my collection.” Id. at p. 7, PageID.77. He further explained

that he took a rudder control for an airplane, a wing piece, a helmet, and a bayonet.

Id. at p. 8, Page.ID.78. The parties did not discuss consecutive sentencing.
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.250 Filed 12/16/20 Page 3 of 8




      On December 3, 2015, the trial court sentenced Petitioner, as a fourth

habitual offender, to 3 years 10 months to 15 years imprisonment on his larceny

convictions to be served consecutively to his 5 to 20-year sentence for unarmed

robbery in another county for which he was on bond at the time of the larcenies.

At that hearing, the parties discussed whether Petitioner was subject to consecutive

sentencing. The trial court determined that Petitioner was placed on bond in his

other case on May 29, 2015 and that he pleaded guilty to crimes occurring from

May 1, 2015 through June 9, 2015, and thereby concluded that Petitioner was on

bond at the time of the larcenies such that consecutive sentencing could be

imposed. See 12/3/15 Sent. Hrg., pp. 11-12, ECF No. 8-3, PageID.94-95. During

the sentencing hearing, a museum representative stated that the museum was left

unlocked on June 7, 2015, that the theft was discovered on June 9, 2015, and that

Petitioner began bragging online about purchasing the stolen artifacts in mid-June,

2015. Id. at pp. 13-14, PageID.96-97.

      Following his convictions and sentencing, Petitioner filed an application for

leave to appeal with the Michigan Court of Appeals raising the same sentencing

claim presented on habeas review, as well as a restitution claim. The Michigan

Court of Appeals denied leave to appeal. People v. Kirchen, No. 332150 (Mich.
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.251 Filed 12/16/20 Page 4 of 8




Ct. App. May 5, 2016) (unpublished). Petitioner then filed an application for leave

to appeal with the Michigan Supreme Court. In lieu of granting leave to appeal,

the court remanded the case to the Michigan Court of Appeals for consideration as

on leave granted. People v. Kirchen, 500 Mich. 879, 886 N.W.2d 627 (2016). On

remand, the Michigan Court of Appeals denied Petitioner relief on his consecutive

sentencing claim and affirmed his sentences, but remanded the case to the trial

court for correction of the restitution order. People v. Kirchen, No. 332150, 2017

WL 2607924 (Mich. Ct. App. June 15, 2017) (unpublished). Petitioner filed an

application for leave to appeal with the Michigan Supreme Court, which was

denied in a standard order. People v. Kirchen, 501 Mich. 952, 904 N.W.2d 848

(2018).

         Petitioner thereafter filed his federal habeas petition raising the following

claim:

         The trial court erred in imposing a consecutive sentence in this case in
         violation of his Sixth Amendment rights. A consecutive sentence was
         improper because he was not on bond at the time of the offenses and a
         jury did not find, nor did he admit, that he was on bond.

Respondent filed an answer to the petition contending that it should be denied.

Petitioner filed a reply to that answer.

III.     Discussion
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.252 Filed 12/16/20 Page 5 of 8




      Petitioner asserts that he is entitled to habeas relief because the state trial

court erred in finding that he was on bond for another charged offense when he

committed the larcenies as issue in this case such that his consecutive sentences are

improper and violate his due process and Sixth Amendment rights. Respondent

contends that this claim is not cognizable and that it lacks merit.

      The Court, however, is concerned about the knowing and voluntary nature of

Petitioner’s plea and the effectiveness of trial counsel in advising Petitioner about

the consequences of his plea. It is well-settled that a guilty or nolo contendere plea

must be made knowingly, intelligently, and voluntarily in order to be

constitutionally sound. Brady v. United States, 397 U.S. 742, 748 (1970); see also

United States v. Broce, 488 U.S. 563 (1989); Boykin v. Alabama, 395 U.S. 238

(1969). A plea is intelligent and knowing when there is nothing to indicate that the

defendant is incompetent or otherwise not in control of his or her mental faculties,

the defendant is aware of the nature of the charges, and the defendant is advised by

competent counsel. Brady, 397 U.S. at 756. A plea must be made “with sufficient

awareness of the relevant circumstances and likely consequences.” Id. at 748. A

plea is voluntary if it is not induced by threats or misrepresentations and the

defendant is made aware of the direct consequences of the plea. Id. at 755. The
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.253 Filed 12/16/20 Page 6 of 8




voluntariness of a plea “can be determined only by considering all of the relevant

circumstances surrounding it.” Id. at 749.

      In keeping with such standards, under Michigan law, a court may not accept

a plea of guilty or nolo contendere unless it is convinced that the plea is

“understanding, voluntary, and accurate.” Michigan Court Rule 6.302(A). “[T]his

requires a defendant to be informed of the consequences of his or her plea and,

necessarily, the resultant sentence.” People v. Brown, 492 Mich. 684, 693, 822

N.W.2d 208 (2012) (quotation marks and citation omitted). The Michigan Court

Rules specifically require a court to advise a defendant of “the maximum possible

prison sentence for the offense and any mandatory minimum sentence....” Mich.

Ct. R. 6.302(B)(2). In People v. Warren, the Michigan Supreme Court held that

Michigan Court Rule 6.302(B)(2) “requires the trial court, in cases in which such

advice is relevant, to advise a defendant of its discretionary consecutive-sentencing

authority and the possible consequences of that authority for the defendant’s

sentence. This is, because such authority clearly affects the defendant’s ‘maximum

possible prison sentence for the offense.’” People v. Warren, 505 Mich. 196, _,

949 N.W.2d 125, 137 (2020).
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.254 Filed 12/16/20 Page 7 of 8




      The record before the Court seems to indicate that the trial court did not

inform Petitioner of the possibility of consecutive sentencing at the time of his plea

– and the record is unclear as to whether counsel advised Petitioner about the

possibility of consecutive sentencing before he entered his plea. (The issue was

discussed at length at the sentencing hearing.)

      The Court is aware that the United States Court of Appeals for the Sixth

Circuit has ruled that “whether a federal sentence runs consecutive to or concurrent

with a state sentence is not considered a direct consequence of the plea” and

rejected a habeas petitioner’s claim that his plea was involuntary where the state

court did not inform him that it had discretion to make his state sentence

consecutive to his federal sentences. See Hall v. Bradshaw, 466 F. App’x 472, 474

(6th Cir. 2012); see also Wilson v. McGinnis, 413 F.3d 196, 200 (2d Cir. 2005)

(ruling that habeas relief was not warranted based on state court’s failure to inform

a defendant that he could receive consecutive state sentences) (cited in Hall). The

United States Supreme Court, however, has not ruled on this issue.

      In light of the foregoing, the Court finds that appointment of counsel for

Petitioner would be beneficial for the proper resolution of this case. A habeas

petitioner may obtain representation at any stage of the case “[w]henever the
Case 2:19-cv-10552-AJT-EAS ECF No. 11, PageID.255 Filed 12/16/20 Page 8 of 8




United States magistrate or the court determines that the interests of justice so

require.” 18 U.S.C. § 3006A(a)(2)(B). Such is the case here. Accordingly, the

Court APPOINTS the Federal Community Defender, 613 Abbott Street, Detroit,

Michigan, 48226, telephone number (313) 967-5555, to represent Petitioner in this

case. Such representation shall continue unless terminated by (1) order of the

court; (2) appointment of substitute counsel; or (3) appearance of retained counsel.

Once appointed counsel files an appearance in this case, the Court shall contact

counsel for both parties to schedule a conference call within 30 days.

      IT IS SO ORDERED.



                                       _s/Arthur J. Tarnow___________________
                                       ARTHUR J. TARNOW
                                       UNITED STATES DISTRICT JUDGE

Dated: December 16, 2020
